Order entered October 7, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00801-CV

                   BAYLOR MEDICAL CENTER AT IRVING, Appellant

                                                 V.

                     PAUL LESTER CHATMAN, II, ET AL., Appellees

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-11612

                                             ORDER
       We GRANT appellant’s October 6, 2016 unopposed third motion for an extension of

time to file a brief in this accelerated appeal. We ORDER appellant to file, by NOVEMBER 7,

2016, either its brief or a motion to dismiss the appeal due to settlement.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE